DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 12 is objected to.
Claims 1-20 are rejected under 35. U.S.C. 103.

Information Disclosure Statement
The information disclosure statement filed 03/24/2021 has been considered. The corresponding PTO-1449 has been electronically signed and attached.

Drawings
The drawings are objected to because they fail to comply with 37 CFR 1.84(i), which requires that words appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side. For example, in FIG. 7-9, the text “disk memory” does not meet this requirement and should be rotated 180 degrees. Please correct all improper orientation.

 The drawings are objected to because the text is on shaded portions of the drawing, proving difficult to read. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. For example FIGS. 1A, 2 – 6, and 18 – 22 fail to comply with 37 CFR 1.84 (p)(3).

The drawings are objected to because they fail to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. For example, FIG. 27C, 28C, and 29A do not meet this requirement.

The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate. Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size. For example, FIG. 27C, 28C, and 29A do not meet this requirement.

Claim Objections
Claim 12 is objected to because of the following informalities:  “a less recently generated one of the plurality of segments based receiving the updated user-provided secondary indexing hint data” should read “a less recently generated one of the plurality of segments based on receiving the updated user-provided secondary indexing hint data”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0209103, hereinafter Li) and Baranczyk et al. ( US 2017/0132286, hereinafter Baranczyk).

Regarding claim 1, Li, in the analogous field of indexing, teaches A method for execution by at least one processor of a database system, comprising: generating a plurality of segments that each include distinct subsets of a plurality of rows 10of a dataset (Li: data segments are created from data columns, including a subset of data from a column ¶ [0019], [0026] Note that a column includes rows, therefore the data segments include a subset of rows.); 
automatically selecting, for each of the plurality of segments, a secondary indexing scheme from a plurality of secondary indexing options [] (Li: an index type for each of the data segments is selected from a plurality of index types, ¶ [0034])
generating a plurality of secondary indexes for each of the plurality of segments in 15accordance with the secondary indexing scheme (Li: indexes are created for each segment based on the determined index type, ¶ [0034]); 
and storing the plurality of segments and the plurality of secondary indexes in memory (Li: memory 604, FIG. 6  and ¶ [0056]. Additionally, see FIG. 5B and ¶ [0029]-[0030] which describe further processing on segments and index segments; therefore, the segments and segment indexes are stored in memory.)

However, Li does not explicitly teach 5receiving user-generated secondary indexing hint data for a dataset from a client device, wherein the client device generated the user-generated indexing hint data based on user input in response to at least one prompt displayed by an interactive interface displayed via a display device of the client device, and selecting a secondary indexing scheme based on the user-generated secondary indexing hint data; 
While Li does teach automatically selecting, for each of the plurality of segments, a secondary indexing scheme from a plurality of secondary indexing options [] (Li: an index type for each of the data segments is selected from a plurality of index types, ¶ [0034]), Li does not involve using hint data in the selection. However, Baranczyk, in the analogous field of database management, teaches receiving user-generated secondary indexing hint data for a dataset from a client device, wherein the client device generated the user-generated indexing hint data based on user input in response to at least one prompt displayed by an interactive interface displayed via a display device of the client device; and selecting a secondary indexing scheme based on the user-generated secondary indexing hint data (Baranczyk: users can input hints in order to force selection of an index of their choice, ¶ [0016] and [0039]; client computing system including a display, ¶ [0035] and [0030]). This combination would have the selection of the secondary indexing scheme be based on hint information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li with that of Baranczyk and to combine the known per-segment indexing system, as disclosed by Li, with the known application of user-generated hint data for the purpose of index selection, as disclosed by Baranczyk, and to select the secondary index scheme based on a user-generated hint data. One would be motivated to do so because a database administrator or application designer may have integral information about the database or application that can allow them to select a specific index which is more efficient than an index which may have otherwise been selected (Baranczyk, ¶ [0014]).

Regarding claim 6, the combination of Li and Baranczyk further teaches The method of claim 1, further comprising: automatically generating system-generated secondary indexing hint data for the dataset; wherein automatically selecting the secondary indexing scheme is based on applying a heuristic function to the user-generated secondary indexing hint data and the system-generated secondary indexing hint data (Li: index selection can be done based on system generated statistics, an optimal index is chosen under certain circumstances (i.e. heuristic), ¶ [0019]-[0020], [0047]).

Regarding claim 7, the combination further teaches wherein the system-generated secondary indexing hint data is generated based on at least one of: accessing a log of previous queries performed upon the dataset, or generating statistical data for current column values of one or more columns of currently-stored rows of the dataset (Li: calculate a respective data distribution of each column, ¶ [0019]).

Regarding claim 8, the combination further teaches, wherein the system-generated secondary indexing hint data indicates at least one of: current column cardinality; current column distribution (Li: calculate a respective data distribution of each column, ¶ [0019]); columns commonly queried together.

Regarding claim 10, the combination further teaches comprising: removing at least some of the user-generated secondary indexing hint data based on system-generated secondary indexing hint data contradicting the user-generated secondary indexing hint data (Baranczyk: a user-generated hint may be removed based on system-generated statistics, ¶ [0017]-[0018]).

Regarding claim 11, the combination further teaches wherein the user-generated secondary indexing hint data does not include selection of a secondary indexing scheme to be applied to the plurality of segments (Baranczyk: hint data may include statistics such as index statistics and column statistics, ¶ [0040]).

Regarding claim 12, the combination further teaches further comprising: receiving updated user-provided secondary indexing hint data from the client device; wherein the secondary indexing scheme utilized for a more recently generated one of the plurality of segments is different from the secondary indexing scheme utilized for a less recently generated one of the plurality of segments based receiving the updated user-provided secondary indexing hint data after generating a first one of the plurality of segments and before generating a second of the plurality of segments (Li:  the indexing of the data in the data segments of a column can index a first data segment of the column using a first index of a first index type and index a second data segment of the column using a second index of a second index type, with the first and second indexes being different indexes, ¶ [0048]; in combination with Baranczyk’s application of user- generated hints, ¶ [0016], [0039], and [0040] ).

Claims 13, and 16-18 amount to a module including one or more processors, which performs the method of claims 1, and 6-8, respectively.  Accordingly, claims 13, and 16-18 are rejected for substantially the same reasons as presented above for claims 1, and 6-8 and based on the references’ disclosure of the necessary supporting hardware and software (Li: processors, memory with instructions, ¶ [0055]-[0056]). 

Claim 20 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 20 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Li: processors, memory with instructions, ¶ [0055]-[0056]). 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0209103, hereinafter Li), Baranczyk et al. (US 2017/0132286, hereinafter Baranczyk), and Merchant (US 9,239,794).

Regarding claim 2, the combination of Li and Baranczyk teaches the method of claim 1, as shown prior.
However, the combination does not explicitly teach wherein the user-generated secondary indexing hint data indicates query predicate trend data for future queries to be performed by at least one user against the dataset.
Merchant, in the analogous field of database management, teaches wherein the user-generated secondary indexing hint data indicates query predicate trend data for future queries to be performed by at least one user against the dataset (Merchant:  Hints are information received from the user or an application that suggest or predict what future input/output (IO) requests for data items a user is likely to make, Col. 4 lines 21-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li and Baranczyk, with that of Merchant and to combine the known per-segment indexing system implemented with hints, as disclosed by Li and Baranczyk, with the known technique of including future query trend data in hints, as disclosed by Merchant. One would be motivated to do so in order to improve query response time.

Regarding claim 3,  the combination of Li, Baranczyk, and Merchant teaches wherein the query predicate trend data indicates at least one of: an ordered list of columns commonly queried together; or a relative likelihood for a column to appear in a predicate (Merchant: the hint may include the probability with which the request for a data item will be made, Col. 4 lines 41-50;).

Claims 4, 5, 9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0209103, hereinafter Li), Baranczyk et al. ( US 2017/0132286, hereinafter Baranczyk), and Gangarapu et al. (US 2009/0063396, hereinafter Gangarapu).

Regarding claim 4, the combination of Li and Baranczyk teaches the method of claim 1, as shown prior.
However, the combination does not explicitly teach wherein the user-generated secondary indexing hint data indicates estimated distribution data for a future plurality of rows of the dataset to be received by the database system for storage.
Gangarapu, in the analogous field of database management, teaches wherein the user-generated secondary indexing hint data indicates estimated distribution data for a future plurality of rows of the dataset to be received by the database system for storage (Gangarapu: partitioning index selection service also acquires a distribution of values for the column from the column statistics, the column partitioning index service may also adjust each of the partitions to account for future values in response to trends detected in the values over time from the column value statistics, ¶ [0074] and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Li and Baranczyk, with that of Gangarapu and to combine the known per-segment indexing system implemented with hints, as disclosed by Li and Baranczyk, with the known technique of estimating a distribution of future values for the purposes of indexing, as disclosed by Gangarapu. One would be motivated to do so in order to improve the search performance of the database (Gangarapu, ¶ [0005]).

Regarding claim 5, the combination of Li, Baranczyk, and Gangarapu further teaches wherein the estimated distribution data indicates at least one of: an estimated column cardinality of the future plurality of rows of the dataset; or an estimated column distribution of the future plurality of rows of the dataset (Gangarapu: account for future values in response to trends detected in the values over time from the column value statistics, ¶ [0074] and [0048]; and Li: calculate a respective data distribution of each column, ¶ [0019]).

Regarding claim 9, the combination of Li, Baranczyk, and Gangarapu further teaches wherein the heuristic function is further applied to local distribution data generated for each segment (Gangarapu: partitioning index selection service also acquires a distribution of values for the column from the column statistics, ¶ [0074] as applied to segment-level indexing disclosed by Li: an index type for each of the data segments is selected from a plurality of index types, ¶ [0034]).

Claims 14, 15, and 19 amount to a module including one or more processors, which performs the method of claims 4, 5, and 9, respectively.  Accordingly, claims 14, 15, and 19 are rejected for substantially the same reasons as presented above for claims 4, 5, and 9 and based on the references’ disclosure of the necessary supporting hardware and software (Li: processors, memory with instructions, ¶ [0055]-[0056]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanson et al. (US 2021/0089537) teaches per segment indexing of a columnstore (¶ [0024]-[0029], and [0043]-[0045]).
Altizer et al. (US 2018/0285399) teaches index data in index may be compiled in a manner that optimizes a known or predicted frequent-use case, such as a search for information sources that contain substances with particular functions (¶ [0035]).
Dumitru et al. (US 2008/0288524) teaches heuristic data is employed to facilitate building slice indexes, wherein the decision to build such indexes can be based on data cardinality statistics, and number of filter requests issued on a given dataset with filter predicates based on the same candidate key attributes. Indexes can be generated based on anticipation of how an upcoming query is expected to be formed (¶ [0015]-[0016], [0032]-[0034], and [0047]-[0050]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./               Examiner, Art Unit 2156
07/29/2022      

/William B Partridge/               Primary Examiner, Art Unit 2183